DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Whitehouse, WO99/46198.

    PNG
    media_image1.png
    471
    412
    media_image1.png
    Greyscale

Regarding claims 1 and 10, Whitehouse discloses a method of controlling the operation of a stairlift (28), comprising: providing a stairlift carriage (27) operable to move along a stairlift rail (1) wherein said rail (1) has defined fixed parameters (composed of section 10-12 – see fig 1) upon installation (dependent on stairway configuration); and configuring a control facility (see fig 4-5) within 
Regarding claim 2, Whitehouse discloses the method as claimed in claim 1, wherein said carriage (27) or a chair (28) mounted on said carriage (27) is provided with one or more sensors (42) operable to sense data (output of 42) comparable with said defined fixed parameters (as described above), said method including comparing in real time, data derived from said sensors (42) with said defined fixed parameters and responding in the event of a variation there-between (see fig 4-5).
Regarding claim 3, Whitehouse discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) include a length of said stairlift rail (determined by configuration of sections 10-12).
Regarding claim 4, Whitehouse discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) include a position or an angle of a bend (location of sections 12) at a defined position along said stairlift rail (1), or a sequence of angles or bend types (based on assembled configuration of rail).
Regarding claim 5, Whitehouse discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) include an inclination of said stairlift rail (1) at a defined position along said stairlift rail (1).
Regarding claim 6, Whitehouse discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) are established during the design of said stairlift rail (1) and subsequently transferred to said control facility (as described above).
 

Claim(s) 1 and 7-10 are rejected under 35 U.S.C. 102a2 as being anticipated by Stannah et al., US PGPub 2010/0314201.

    PNG
    media_image2.png
    465
    383
    media_image2.png
    Greyscale

Regarding claims 1 and 10, Stannah et al. discloses a method of controlling the operation of a stairlift (10), comprising: providing a stairlift carriage (11) operable to move along a stairlift rail (12) wherein said rail (12) has defined fixed parameters (see rail configuration in fig 1, and obstacles therein) upon installation (dependent on stairway configuration); and configuring a control facility (25) within said carriage (11) to monitor at least one of said defined fixed parameters (via 30-32) and to respond upon a variation (such as an obstruction) in said at least one of said defined parameters being detected (via sensors).
Regarding claim 7, Stannah et al. discloses the method as claimed in claim 1, wherein said defined fixed parameters (as described above) are programmed into said control facility (25) at time of installation of said carriage onto said rail at a place of use (see [0057]). 
Regarding claim 8, Stannah et al. discloses the method as claimed in claim 7, wherein said defined fixed parameters (as described above) are established following a defined number of journeys of said stairlift carriage along said stairlift rail (see [0055]). 
Regarding claim 9, Stannah et al. discloses the method as claimed in claim 1, wherein said control facility (25) is configured to respond to a change in said defined : fixed parameters by ceasing to operate (see [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654